Case 1:19-cv-22735-BB Document 1 Entered on FLSD Docket 07/02/2019 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


 ANDRES GOMEZ, Individually,              :
                                          :
                Plaintiff,                :
                                          :
 v.                                       :              Case No.
                                          :
 FLAGLER DENTAL CLINIC OF MIAMI, INC., :
 a Florida corporation,                   :
                                          :
                Defendant(s).             :
 _______________________________________/


                                           COMPLAINT
                                    (Injunctive Relief Demanded)

        Plaintiff, ANDRES GOMEZ, individually, on his behalf and on behalf of all other

 individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

 FLAGLER DENTAL CLINIC OF MIAMI, INC., a Florida corporation (sometimes referred to as

 “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to

 the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

        1.      Plaintiff is a Florida resident, lives in Miami-Dade County, is sui juris, and qualifies

 as an individual with disabilities as defined by the ADA. Plaintiff is blind and therefore unable to

 fully engage in and enjoy the major life activity of seeing.

        2.      Plaintiff also utilizes the internet. Plaintiff is unable to read computer materials

 and/or access and comprehend internet website information without software specially designed for

 the visually impaired. Specifically, Plaintiff utilizes the JAWS Screen Reader software, which is one

 of the most popular reader Screen Reader Software ("SRS") utilized worldwide.
Case 1:19-cv-22735-BB Document 1 Entered on FLSD Docket 07/02/2019 Page 2 of 11




         3.      Plaintiff is also an advocate of the rights of similarly situated disabled persons and

 is a "tester" for the purpose of asserting his civil rights and monitoring, ensuring, and determining

 whether places of public accommodation and/or their websites are in compliance with the ADA.

         4.      Defendant owns, leases, leases to, or operates a place of public accommodation as

 defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104. The

 place of public accommodation that the Defendant owns, operates, leases or leases is a dentistry

 practice in Miami-Dade County.

         5.      Subsequent to the effective date of the ADA, Defendant constructed, or caused to be

 constructed, a website located at www.flaglerdentalclinic.com (hereinafter "website"). Defendant

 is the owner, operator, lessor and/or lessee of the website. This website supports, is an extension of,

 is in conjunction with, is complementary and supplemental to, the above-referenced public

 accommodation. This website provides information about Defendant's public accommodation,

 including information about the goods, services, accommodations, privileges, benefits and facilities

 available to patrons. On information and belief, Defendant also continually and/or periodically

 updates and maintains the website.

         6.      Venue is lies in the Southern District of Florida pursuant to 28 U.S.C. § 1391(b), and

 Local Rule 3.1, in that the original transaction or occurrence giving rise to this cause of action

 occurred in this District.

         7.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

 original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

 Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.



                                                   2
Case 1:19-cv-22735-BB Document 1 Entered on FLSD Docket 07/02/2019 Page 3 of 11




        8.      The website is an extension of Defendant's place of public accommodation. By and

 through this website, Defendant extends its public accommodation into individual persons' homes

 and personal computers wherever located. The website is a service, facility, privilege, advantage,

 benefit and accommodation of Defendant's place of accommodation. The website also provides

 access to the goods, services, facilities, privileges, advantages or accommodations of the place of

 public accommodation. As such, the website is governed by the following provisions:

                a.      42 U.S.C. Section 12182(a) provides: "No individual shall be discriminated

        against on the basis of disability in the full and equal enjoyment of the goods, services,

        facilities, privileges, advantages, or accommodations of any place of public accommodation

        by any person who owns, leases (or leases to), or operates a place of public accommodation."

                b.      42 U.S.C. Section 12182(b)(1)(A)(i) provides: "It shall be discriminatory to

        subject an individual or class of individuals on the basis of a disability or disabilities of such

        individual or class, directly, or through contractual, licensing, or other arrangements, to a

        denial of the opportunity of the individual or class to participate in or benefit from the goods,

        services, facilities, privileges, advantages, or accommodations of an entity[.]"

                c.      42 U.S.C. Section 12182(b)(1)(A)(ii) provides: "It shall be discriminatory to

        afford an individual or class of individuals, on the basis of a disability or disabilities of such

        individual or class, directly, or through contractual, licensing, or other arrangements with the

        opportunity to participate in or benefit from a good, service, facility, privilege, advantage,

        or accommodation that is not equal to that afforded to other individuals[.]"

                d.      42 U.S.C. Section 12182(b)(1)(A)(ii) provides: "It shall be discriminatory to

        provide an individual or class of individuals, on the basis of a disability or disabilities of such

                                                    3
Case 1:19-cv-22735-BB Document 1 Entered on FLSD Docket 07/02/2019 Page 4 of 11




       individual or class, directly, or through contractual, licensing, or other arrangements with a

       good, service, facility, privilege, advantage, or accommodation that is different or separate

       from that provided to other individuals, unless such action is necessary to provide the

       individual or class of individuals with a good, service, facility, privilege, advantage, or

       accommodation, or other opportunity that is as effective as that provided to others[.]"

              e.      42 U.S.C. Section 12182(b)(1)(B) provides: "Goods, services, facilities,

       privileges, advantages, and accommodations shall be afforded to an individual with a

       disability in the most integrated setting appropriate to the needs of the individual."

              f.      42 U.S.C. Section 12182(b)(1)(C) provides: "Notwithstanding the existence

       of separate or different programs or activities provided in accordance with this section, an

       individual with a disability shall not be denied the opportunity to participate in such

       programs or activities that are not separate or different."

              g.      42 U.S.C. Section 12182(b)(2)(ii) describes as discrimination: "a failure to

       make reasonable modifications in policies, practices, or procedures, when such modifications

       are necessary to afford such goods, services, facilities, privileges, advantages, or

       accommodations to individuals with disabilities, unless the entity can demonstrate that

       making such modifications would fundamentally alter the nature of such goods, services,

       facilities, privileges, advantages, or accommodations[.]"

              h.      42 U.S.C. Section 12182(b)(2)(iii) describes as discrimination: "a failure to

       take such steps as may be necessary to ensure that no individual with a disability is excluded,

       denied services, segregated or otherwise treated differently than other individuals because

       of the absence of auxiliary aids and services, unless the entity can demonstrate that taking

                                                 4
Case 1:19-cv-22735-BB Document 1 Entered on FLSD Docket 07/02/2019 Page 5 of 11




        such steps would fundamentally alter the nature of the good, service, facility, privilege,

        advantage, or accommodation being offered or would result in an undue burden[.]"

        9.      As the owner or operator of the subject website, Defendant is required to comply

 with the ADA and the provisions cited above. This includes an obligation to create and maintain a

 website that is accessible to and usable by visually impaired persons so that they can enjoy full and

 equal access to the website and the content therein.

        10.     Plaintiff attempted to access and/or utilize Defendant's website, but was unable to,

 and continues to be unable to, enjoy full and equal access to the website and/or understand the

 content therein because numerous portions of the website do not interface with and are not readable

 by SRS. More specifically, features of the website that are inaccessible to the visually impaired

 include, but are not limited to, the following:

        Defendant’s website contains graphics, links, headings, forms and text with

        information that is not fully readable and/or compatible with SRS. As a result, the

        website acts as an intangible barrier, preventing the Plaintiff, and others who are

        similarly situated, from enjoying the following benefits of Defendant's physical

        location: The website contains information regarding the location, nature of the

        practice, phone number, information regarding staff, the services (general dentistry,

        cosmetic dentistry, laser dentistry, oral surgery, family dental care, dental

        emergencies, implants, root canals, crowns, wisdom teeth extractions, deep cleaning,

        bridges, porcelain veneers, dentures, fillings, tooth bondings), information regarding

        specials, such as new patient specials, and options for scheduling an appointment.



                                                   5
Case 1:19-cv-22735-BB Document 1 Entered on FLSD Docket 07/02/2019 Page 6 of 11




         None of the features on the website respond to JAWS screen reader software;

         additionally, the website does not describe if this location provides auxiliary aid to

         assist visually impaired individuals inside the location, or whether the bathroom has

         proper signage and accessibility for visually impaired individuals.

         11.     As more specifically set forth above, Defendant has violated the above cited

 provisions of the ADA by failing to interface its website with software utilized by visually impaired

 individuals. Thus, Defendant has violated the following provisions either directly or through

 contractual, licensing or other arrangements with respect to Plaintiff and other similarly situated

 individuals on the basis of their disability:

                 a.      by depriving them of the full and equal enjoyment of the goods, services,

         facilities, privileges, advantages, or accommodations of its place of public accommodation

         (42 U.S.C. Section 12182(a));

                 b.      in the denial of the opportunity to participate in or benefit from the goods,

         services, facilities, privileges, advantages, or accommodations (42 U.S.C. Section

         12182(b)(1)(A)(i));

                 c.      in affording them the opportunity to participate in or benefit from a good,

         service, facility, privilege, advantage, or accommodation that is not equal to that afforded to

         other individuals (42 U.S.C. Section 12182(b)(1)(A)(ii) );

                 d.      by providing them a good, service, facility, privilege, advantage, or

         accommodation that is different or separate from that provided to other individuals, unless

         such action is necessary to provide the individual or class of individuals with a good, service,



                                                    6
Case 1:19-cv-22735-BB Document 1 Entered on FLSD Docket 07/02/2019 Page 7 of 11




       facility, privilege, advantage, or accommodation, or other opportunity that is as effective as

       that provided to others (42 U.S.C. Section 12182(b)(1)(A)(iii));

              e.      by failing to afford them goods, services, facilities, privileges, advantages, and

       accommodations in the most integrated setting appropriate to the needs of the individual (42

       U.S.C. Section 12182(b)(1)(B));

              f.      notwithstanding the existence of separate or different programs or activities

       provided in accordance with this section, by denying them the opportunity to participate in

       such programs or activities that are not separate or different. (42 U.S.C. Section

       12182(b)(1)(C));

              g.      by a failure to make reasonable modifications in policies, practices, or

       procedures, when such modifications are necessary to afford such goods, services, facilities,

       privileges, advantages, or accommodations to individuals with disabilities, unless the entity

       can demonstrate that making such modifications would fundamentally alter the nature of

       such goods, services, facilities, privileges, advantages, or accommodations (42 U.S.C.

       Section 12182(b)(2)(ii));

              h.      by a failure to take such steps as may be necessary to ensure that they are not

       excluded, denied services, segregated or otherwise treated differently than other individuals

       because of the absence of auxiliary aids and services, unless the entity can demonstrate that

       taking such steps would fundamentally alter the nature of the good, service, facility,

       privilege, advantage, or accommodation being offered or would result in an undue burden

       (42 U.S.C. Section 12182(b)(2)(iii)).



                                                  7
Case 1:19-cv-22735-BB Document 1 Entered on FLSD Docket 07/02/2019 Page 8 of 11




         12.     Plaintiff continues to attempt to utilize the website and/or plans to continue to attempt

 to utilize the website in the near future. In the alternative, Plaintiff intends to monitor the website

 in the near future, as a tester, to ascertain whether it has been updated to interface properly with SRS.

         13.     Plaintiff is continuously aware of the violations at Defendant's website and is aware

 that it would be a futile gesture to attempt to utilize the website as long as those violations exist

 unless he is willing to suffer additional discrimination.

         14.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the result

 of the discriminatory conditions present at Defendant's website. By continuing to operate its website

 with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation and segregation

 and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges and/or

 accommodations available to the general public. By encountering the discriminatory conditions at

 Defendant's website, and knowing that it would be a futile gesture to attempt to utilize the website

 unless he is willing to endure additional discrimination, Plaintiff is deprived of the meaningful

 choice of freely visiting and utilizing the same accommodations readily available to the general

 public and is deterred and discouraged from doing so. By maintaining a website with violations,

 Defendant deprives Plaintiff the equality of opportunity offered to the general public.

         15.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

 of the Defendant’s discrimination until the Defendant is compelled to comply with the requirements

 of the ADA.

         16.     Plaintiff has a realistic, credible, existing and continuing threat of discrimination from

 the Defendant’s non-compliance with the ADA with respect to this website as described above.


                                                     8
Case 1:19-cv-22735-BB Document 1 Entered on FLSD Docket 07/02/2019 Page 9 of 11




 Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination in

 violation of the ADA by the Defendant. Plaintiff desires to access the website to avail himself of

 the benefits, advantages, goods and services therein, and/or to assure himself that this website is in

 compliance with the ADA so that he and others similarly situated will have full and equal enjoyment

 of the website without fear of discrimination.

           17.    The Plaintiff and all others similarly situated will continue to suffer such

 discrimination, injury and damage without the immediate relief provided by the ADA as requested

 herein.

           18.    Plaintiff is without adequate remedy at law and is suffering irreparable harm. Plaintiff

 has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and litigation

 expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

           19.    Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

 Injunctive Relief, including an order to require the Defendant to alter its website to make it readily

 accessible to and usable by Plaintiff and other persons with vision impairment.

           20.    As a result of the foregoing, Plaintiff has been obligated to retain the undersigned

 counsel for the filing and prosecution of this action. Plaintiff is entitled to have his reasonable

 attorneys' fees, costs and litigation expenses paid by Defendant pursuant to 42 U.S.C. Section 12205.

           WHEREFORE, Plaintiff respectfully requests:

                  a.      That the Court issue a Declaratory Judgment that determines that the

           Defendant's website at the commencement of the subject lawsuit is in violation of Title III

           of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;

                                                     9
Case 1:19-cv-22735-BB Document 1 Entered on FLSD Docket 07/02/2019 Page 10 of 11




              b.      That the Court issue a Declaratory Judgment that determines that the

       Defendant's website is in violation of Title III of the Americans with Disabilities Act, 42

       U.S.C. § 12181 et seq.;

              c.      That the Court issue a Declaratory Judgment that Defendant has violated the

       ADA by failing to monitor and maintain its website to ensure that it is readily accessible to

       and usable by persons with vision impairment;

              d.      That the Court issue an Order directing Defendant to alter its website to make

       it accessible to, and useable by, individuals with disabilities to the full extent required by

       Title III of the ADA;

              e.      That the Court enter an Order directing Defendant to evaluate and neutralize

       its policies and procedures towards persons with disabilities for such reasonable time so as

       to allow Defendant to undertake and complete corrective procedures;

              f.      That the Court enter an Order directing Defendant to continually update and

       maintain its website to ensure that it remains fully accessible to and usable by visually

       impaired individuals;

              g.      That the Court enter an award of attorney’s fees, costs and litigation expenses

       pursuant to 42 U.S.C. § 12205; and

              h.      For any such other relief as the Court deems just and proper, and/or is

       allowable under Title III of the Americans with Disabilities Act.




                                                10
Case 1:19-cv-22735-BB Document 1 Entered on FLSD Docket 07/02/2019 Page 11 of 11




                                     Respectfully Submitted,

                                     Attorneys for Plaintiff

                                     Kathy L. Houston, Esq., Of Counsel
                                     THOMAS B. BACON, P.A.
                                     15321 S. Dixie Hwy., Suite 205
                                     Miami, FL 33157
                                     Phone: (305) 420-6609
                                     Fax: (786) 441-4416
                                     Email: khouston@houstonlawfl.com
                                     and    tbb@thomasbaconlaw.com

                                       /s/ Kathy L. Houston
                                     Kathy L. Houston, Esq.
                                     FBN: 56042
